

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 12

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Feingold submitted

			 the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Providing that any agreement relating to trade and

		  investment that is negotiated by the executive branch with another country must

		  comply with certain minimum standards.

	

	

		Whereas there is general consensus among the American

			 public and the global community that, with respect to international trade and

			 investment rules—

			(1)global

			 environmental, labor, health, food security, and other public interest

			 standards must be strengthened to prevent a global race to the

			 bottom;

			(2)domestic

			 environmental, labor, health, food security, and other public interest

			 standards and policies must not be undermined, including those based on the use

			 of the precautionary principle (the internationally recognized legal principle

			 that holds that, when there is scientific uncertainty regarding the potential

			 adverse effects of an action, a product or technology, a government should act

			 in a way that minimizes the risk of harm to human health and the

			 environment);

			(3)provision and

			 regulation of public services such as education, health care, transportation,

			 energy, water, and other utilities are basic functions of democratic government

			 and must not be undermined;

			(4)raising standards

			 in developing countries requires additional assistance and respect for

			 diversity of policies and priorities;

			(5)countries must be

			 allowed to design and implement policies to sustain family farms and achieve

			 food security;

			(6)healthy national

			 economies are essential to a healthy global economy, and the right of

			 governments to pursue policies to maintain and create jobs must be

			 upheld;

			(7)the right of

			 State and local and comparable regional governments of all countries to create

			 and enforce diverse policies must be safeguarded from imposed downward

			 harmonization; and

			(8)rules for the

			 global economy must be developed and implemented democratically and with

			 transparency and accountability; and

			Whereas many international trade and investment agreements

			 in existence and currently being negotiated do not serve these interests, and

			 have caused substantial harm to the health and well-being of communities in the

			 United States and within countries that are trading partners of the United

			 States: Now, therefore, be it

		

	

		That any agreement relating to trade

			 and investment that is negotiated by the executive branch with another country

			 should comply with the following:

			(1)Regarding

			 investor and investment policyNo such agreement that includes

			 any provision relating to foreign investment may permit a foreign investor to

			 challenge or seek compensation because of a measure of a government at the

			 national, State, or local level that protects the public interest, including,

			 but not limited to, public health, safety, and welfare, the environment, and

			 worker protections, unless a foreign investor demonstrates that the measure was

			 enacted or applied primarily for the purpose of discriminating against a

			 foreign investor or foreign investment.

			(2)Regarding

			 servicesAny such agreement, to the extent applicable, shall

			 comply with the following:

				(A)(i)The agreement may not

			 discipline a government measure relating to—

						(I)a public service, including public

			 services for which the government is not the sole provider;

						(II)a service that requires extensive

			 regulation;

						(III)an essential human service; and

						(IV)a service that has an essentially social

			 component.

						(ii)A service described in clause (i)

			 includes, but is not limited to, a public benefit program, health care, health

			 insurance, public health, child care, education and training, the distribution

			 of a controlled substance or product (including alcohol, tobacco, and

			 firearms), research and development on a natural or social science, a utility

			 (including an energy utility, water, waste disposal, and sanitation), national

			 security, maritime, air, surface, and other transportation services, a postal

			 service, energy extraction and any related service, and a correctional

			 service.

					(B)The agreement

			 shall permit a country that has made a commitment in an area described in

			 subparagraph (A) to revise that commitment for the purposes of public interest

			 regulation without any financial or other trade-related penalty.

				(C)The agreement

			 shall ensure that any rule governing a subsidy or government procurement fully

			 protects the ability of a government to support and purchase a service in a way

			 that promotes economic development, social justice and equity, public health,

			 environmental quality, human rights, and the rights of workers.

				(D)The agreement

			 shall not make a new commitment on the temporary entry of workers because such

			 policies should be determined by the Congress, after consideration by the

			 congressional committees with jurisdiction over immigration to avoid an array

			 of inconsistent policies and any policy that fails to—

					(i)include labor

			 market tests that ensure that the employment of temporary workers will not

			 adversely affect other similarly employed workers;

					(ii)involve labor

			 unions in the labor certification process implemented under the immigration

			 program for temporary workers under

			 section

			 101(a)(15)(H)(i) of the Immigration and Nationality Act, including the

			 filing by an employer of an application under section 212(n)(1) of that Act;

			 and

					(iii)guarantee the

			 same workplace protections for temporary workers that are available to all

			 workers.

					(E)The agreement

			 shall guarantee that all governments that are parties to the agreement can

			 regulate foreign investors in services and other service providers in order to

			 protect public health and safety, consumers, the environment, and workers’

			 rights, without requiring the governments to establish their regulations to be

			 the least burdensome option for foreign service providers.

				(3)Regarding

			 policies to support American workers and small, minority, and women-owned

			 businessesAny such agreement shall preserve the right of

			 Federal, State, and local governments to maintain or establish policies to

			 support American workers and small, minority, or women-owned businesses,

			 including, but not limited to, policies with respect to government procurement,

			 loans, and subsidies.

			(4)Regarding

			 environmental, labor, and other public interest standardsAny

			 such agreement—

				(A)may not supersede

			 the rights and obligations of parties under multilateral environmental, labor,

			 and human rights agreements; and

				(B)shall, to the

			 extent applicable, include commitments, subject to binding enforcement on the

			 same terms as commercial provisions—

					(i)to

			 adhere to specified workers’ rights and environmental standards;

					(ii)not to diminish

			 or fail to enforce existing domestic labor and environmental provisions;

			 and

					(iii)to abide by the

			 core labor standards of the International Labor Organization (ILO).

					(5)Regarding

			 United States trade lawsNo such agreement may—

				(A)contain a

			 provision which modifies or amends, or requires a modification of or an

			 amendment to, any law of the United States that provides to United States

			 businesses or workers safeguards from unfair foreign trade practices, including

			 any law providing for—

					(i)the

			 imposition of countervailing or antidumping duties;

					(ii)protection from

			 unfair methods of competition or unfair acts in the importation of

			 articles;

					(iii)relief from

			 injury caused by import competition;

					(iv)relief from

			 unfair trade practices; or

					(v)the

			 imposition of import restrictions to protect the national security; or

					(B)weaken the

			 existing terms of the Agreement on Implementation of Article VI of the General

			 Agreement on Tariffs and Trade 1994, or the Agreement on Subsidies and

			 Countervailing Measures, of the World Trade Organization, including through the

			 domestic implementation of rulings of dispute settlement bodies.

				(6)Regarding food

			 safetyNo such agreement may—

				(A)restrict the

			 ability of the United States to ensure that food products entering the United

			 States are rigorously inspected to establish that they meet all food safety

			 standards in the United States, including inspection standards;

				(B)force acceptance

			 of different food safety standards as equivalent, or require

			 international harmonization of food safety standards, which undermine the level

			 of human health protection provided under domestic law; or

				(C)restrict the

			 ability of governments to enact policies to guarantee the right of consumers to

			 know where and how their food is produced.

				(7)Regarding

			 agriculture and food securityNo such agreement may, with respect

			 to food and other agricultural commodities—

				(A)contain

			 provisions that prevent countries from—

					(i)establishing

			 domestic and global reserves,

					(ii)managing

			 supply,

					(iii)enforcing

			 antidumping disciplines,

					(iv)ensuring fair

			 market prices, or

					(v)vigorously

			 enforcing antitrust laws, in order to guarantee competitive markets for family

			 farmers; or

					(B)prevent countries

			 from developing the necessary sanitary and phytosanitary standards to prevent

			 the introduction of pathogens or other potentially invasive species which may

			 adversely affect agriculture, human health, or the environment.

				(8)Regarding

			 transparency(A)The process of

			 negotiating any such agreement must be open and transparent, including

			 through—

					(i)prompt and regular disclosure of

			 full negotiating texts; and

					(ii)prompt and regular disclosure of

			 negotiating positions of the United States.

					(B)In negotiating any such agreement, any

			 request or offer relating to investment, procurement, or trade in services must

			 be made public within 10 days after its submission if such request or

			 offer—

					(i)proposes specific Federal, State,

			 and local laws and regulations in the United States to be changed, eliminated,

			 or scheduled under such an agreement, including, but not limited to, subsidies,

			 tax rules, procurement rules, professional standards, and rules on temporary

			 entry of persons;

					(ii)proposes for coverage under such

			 an agreement—

						(I)specific essential public services,

			 including, but not limited to, public benefits programs, health care,

			 education, national security, sanitation, water, energy, and other utilities;

			 or

						(II)private service sectors that require

			 extensive regulation or have an inherently social component, including, but not

			 limited to, maritime, air transport, trucking, and other transportation

			 services, postal services, utilities such as water, energy, and sanitation,

			 corrections, education and childcare, and health care; or

						(iii)proposes a discipline or process

			 of general application which may interfere with the ability of the United

			 States or State, local, or tribal governments to adopt, implement, or enforce

			 laws and regulations identified in clause (i) or provide or regulate services

			 identified in clause (ii).

					(C)The broad array of constituencies

			 representing the majority of the people of the United States, including labor

			 unions, environmental organizations, consumer groups, family farm groups,

			 public health advocates, faith-based organizations, and civil rights groups,

			 must have at least the same representation on trade advisory committees and

			 access to trade negotiators and negotiating fora as those constituencies

			 representing commercial interests.

				(D)Any dispute resolution mechanism

			 established in any such agreement must be open and transparent, including

			 through disclosure to the public of documents and access to hearings, and must

			 permit participation by nonparties through the filing of amicus briefs, as well

			 as provide for standing for State and local governments as intervenors.

				(9)Regarding

			 governmental authorityNo such agreement may contain provisions

			 that bind national, State, local, or comparable regional governments to

			 limiting regulatory, taxation, spending, or procurement authority without an

			 opportunity for public review and comment described in paragraph (8), and

			 without the explicit, informed consent of the national, State, local, or

			 comparable regional legislative body concerned, through such means as is

			 decided by such legislative body.

			(10)Regarding

			 access to medicines and seeds(A)No such agreement may

			 contain provisions that prevent countries from taking measures to protect

			 public health by ensuring access to medicines.

				(B)No such agreement may constrain the

			 rights of farmers to save, use, exchange, or sell farm-saved seeds and other

			 publicly available seed varieties.

				(11)Regarding

			 developing countriesAny such agreement must grant special and

			 differential treatment for developing countries with regard to the timeframe

			 for implementation of the agreement as well as other concerns.

			

